DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2021 and 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Invention 1 including claims 1~12 in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that the Inventions 1 and 2 are not independent or distinct and there would not be a serious search burden.  This is not found persuasive because of the following reasons.
Inventions 1 and 2 are independent or distinct because they do not require the specifics of one another. For example, Invention 1 does not require a lower side of the cavity to be smaller than the lower side of the first dielectric layer as required by Invention 2. On the other hand, Invention 2 does not require the low dielectric region be surrounded by the electric connection structure. Further, Invention 1 claims certain requirements on the height of the cavity whereas Invention 2 does not. Invention 2 requires a ground layer placed on the second dielectric layer which is not a requirement of Invention 1. As exemplified above (not exhaustive list), the specifics of Inventions 1 and 2 are different from each other. Therefore, the Examiner concluded the Inventions 1 and 2 are independent or distinct, and thus require different search terms for different specifics.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,957,982. (see Table below).
Instant Application (17/179,476)
U.S. Patent No. 10,957,982 (hereinafter '982 patent)
1. An antenna module comprising: 
a dielectric layer; 
electrical connection structures disposed on a lower side of the dielectric layer; and 
a patch antenna pattern disposed to be spaced apart from the electrical connection structures in or on the dielectric layer, 
wherein the lower side of the dielectric layer has a cavity disposed to overlap at least a portion of the patch antenna pattern in a vertical direction.
10. An antenna module comprising: 
a ground layer comprising a through-hole; 
a feed via disposed to pass through the through-hole; 
a patch antenna pattern spaced apart from the ground layer and electrically connected to one end of the feed via; 
a coupling patch pattern spaced apart from the patch antenna pattern; 
a first dielectric layer accommodating the coupling patch pattern; 
a second dielectric layer accommodating the patch antenna pattern and the ground layer; 
electrical connection structures disposed between the first dielectric layer and the second dielectric layer configured to electrically connect the first dielectric layer and the second dielectric layer; 
an end-fire antenna at least partially disposed in the second dielectric layer and spaced apart from the ground layer; 
a feed line spaced apart from the ground layer and electrically connected to the feed via or the end-fire antenna; 
an integrated circuit (IC) spaced apart from the feed line; and a wiring via configured to electrically connect the feed line to the IC.
11. The antenna module of claim 10, wherein one or both of the first dielectric layer and the second dielectric layer comprises a cavity overlapping the patch antenna pattern when viewed in a vertical direction.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 including its base claim 10 of  '982 patent recites all the limitations of the claim 1 of instant application (note the underlined portions of claims 10 and 11 of ‘982 patent).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Z-direction” in reference to Figs. 2A~2D as described in the specification ([0061], [0063] and other paragraphs of published application US 2021/0175629 A1).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2019/0139890 A1).
	Regarding claim 1, Lu teaches an antenna module comprising: 
a dielectric layer (Fig. 1I, 700, [0034] insulating material layer 700); 
electrical connection structures disposed on a lower side of the dielectric layer (Fig. 1I, 104, GP, [0030] conductive pattern 104, [0016] a ground plane GP); and a
patch antenna pattern (Fig. 1I, [0029] a conductive patch 1010) disposed to be spaced apart from the electrical connection structures (104, GP) in or on the dielectric layer (700), wherein the lower side of the dielectric layer has a cavity (Fig. 1I, [0029] air gap AG) disposed to overlap at least a portion of the patch antenna pattern in a vertical direction (Fig. 1I, W1, W2).
Regarding claim 2, all the limitations of claim 1 are taught by Lu.
Lu further teaches an antenna wherein the cavity is disposed above a low dielectric region ([0016] a first dielectric layer 102) having a lower dielectric constant ([0017] epoxy, dielectric constant 3.5) than the dielectric layer ([0025] 700 polymer, dielectric constant ranging 3-9), and the low dielectric region is surrounded by the electrical connection structures (Fig. 1I, part of 102 is shown between two 104’s and GP). 
Regarding claim 6, all the limitations of claim 1 are taught by Lu.
Lu further teaches an antenna further comprising a coupling patch pattern disposed to be spaced apart from the patch antenna pattern in or on the dielectric layer (Fig. 5, 1010, [0041] 1010 are located on both sides of the layer 800).
Regarding claim 7, all the limitations of claim 6 are taught by Lu.
Lu further teaches an antenna wherein a height of the cavity is longer than a distance between the patch antenna pattern and the coupling patch pattern (Fig. 5, two 1010’s between 800, [0036] the thickness of the supporting layer 800 may be 20%-25% of the thickness of the insulating layer 700′).
Regarding claim 8, all the limitations of claim 6 are taught by Lu.
Lu further teaches an antenna wherein an upper side of the cavity is larger than an upper side of the coupling patch pattern ([0030] minimum width w1 is not smaller than the maximum width w2).
Regarding claim 10, all the limitations of claim 1 are taught by Lu.
Lu further teaches an antenna wherein the patch antenna pattern is configured as patch antenna patterns disposed to be spaced apart from each other, and the cavity is configured as cavities disposed to be spaced apart from each other (Fig. 1J, two 1010’s and two AGs spaced apart).
Regarding claim 12, all the limitations of claim 1 are taught by Lu.
Lu further teaches an antenna wherein a dielectric constant of the cavity is lower than a dielectric constant of the dielectric layer (Fig. 1I, AG is air gap).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0139890 A1) in view of Liao (US 2019/0089038 A1).
Regarding claim 3, all the limitations of claim 2 are taught by Lu.
Lu teaches a height of the cavity (Fig. 1I, AG) and a height of the low dielectric region (Fig. 1I, 102).
However, Lu does not explicitly teach an antenna wherein the height of the cavity is longer than the height of the low dielectric region (the drawings are not in scale).
Before the effective filing date of claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose the height of the AG longer than the height of the layer 102 of Lu because Applicant has not disclosed that the longer height of the cavity than that of the low dielectric region provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Liao (Fig. 1A, [0036] 140H being 120~250um, [0018] 110T being 2~20um) because a presence of a cavity provides improved antenna performance (Liao, [0012]).
Regarding claim 4, all the limitations of claim 1 are taught by Lu.
Lu does not explicitly teach an antenna module, further comprising a feed via providing a feed path to the patch antenna pattern, wherein at least a portion of the feed via is disposed in the dielectric layer.
Liao teaches an antenna module, comprising a feed via providing a feed path to the patch antenna pattern, wherein at least a portion of the feed via is disposed in the dielectric layer (Fig. 1A, 140A, [0015] TIV 140A).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the feed via of Liao providing a feed path to the patch antenna pattern to the teachings of Lu in order to provide a feed path to the patch antenna as required by Lu ([0030] 1010 electrically coupled to 104).
Regarding claim 5, all the limitations of claim 4 are taught by Lu in view of Liao.
Liao further teaches an antenna module, wherein the feed via is disposed to do not penetrate through the cavity (Fig. 1A, 140A through 130).
Regarding claim 11, all the limitations of claim 10 are taught by Lu.
Lu further teaches the antenna, further comprising feed patterns providing feed paths to the patch antenna patterns (Fig. 1I, [0040] conductive patterns 104).
However Lu does not explicitly teach the feed patterns are feed vias wherein at least a portion of each of the feed vias is disposed between the cavity.
Liao teaches an antenna module comprising feed patterns wherein the feed patterns are feed vias wherein at least a portion of each of the feed vias is disposed between the cavity (Figs. 2A, 2B, 240A [0084] TIVs 240A, Note that 240As of Fig. 2A should be between 230Cs to be aligned with Fig. 2B).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the structure described in Figs. 2A and 2B of Liao to the teachings of Lu in order to reduce the number of layers of the antenna module so that reduce the manufacturing cost (Liao [0093]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0139890 A1) in view of Hayashi (US 2019/0363432 A1).
Regarding claim 9, all the limitations of claim 1 are taught by Lu.
Lu does not explicitly teach an antenna module, wherein the electrical connection structures have a melting point that is lower than a melting point of the patch antenna pattern.
Hayashi teaches an antenna module, wherein the electrical connection structures have a melting point that is lower than a melting point of the patch antenna pattern (Figs. 9(a) and 9(b), [0118] solder bumps 41 for the antenna module 103 to be mounted on a circuit board 51).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the solder bump structure of Hayashi to the teachings of Lu in order to integrate the antenna module with other components of the system as needed.
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baks (US 2016/0049723 A1) teaches an antenna module comprising: a layer (Fig. 6, 620, [0050] a package cover 620 including planar lid 121); electrical connection structures disposed on a lower side of the layer (Figs. 1 and 6, 112, [0025] ground plane 112); and a patch antenna pattern (Figs. 1 and 6, [0025] patch antenna elements 124-1,124-2,124-3,124-4) disposed to be spaced apart from the electrical connection structures in or on the layer, wherein the lower side of the layer has a cavity disposed to overlap at least a portion of the patch antenna pattern in a vertical direction (Figs. 1 and 6, [0025] air cavity 160).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844